Citation Nr: 0706855	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection a skin disorder.

3.  Entitlement to service connection for substance abuse.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to April 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO denied service 
connection for a left knee disability, a left ankle 
disability, hypertension, a back disability, a right knee 
disability, bilateral tinnitus, a bilateral hearing 
disability, a skin disability, substance abuse, an acquired 
psychiatric disability, and allergic rhinitis.  The veteran 
filed a notice of disagreement to all these issues.  

In an April 2005 rating decision, the RO granted service 
connection for a left ankle disability, hypertension, a back 
disability, and bilateral tinnitus.  As the veteran has not 
appealed any of the ratings or effective dates assigned for 
these disabilities, this represents a complete grant of the 
veteran's appeal in regard to these four claims.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In September 2005, the veteran testified before a Decision 
Review Officer (DRO) at the RO.  At that time, the veteran 
withdrew his claims for service connection for a right knee 
disability and bilateral hearing loss.  See 38 C.F.R. 
§ 20.204 (2006).  Therefore, remaining on appeal are, as 
listed above, five issues. 


FINDINGS OF FACT

1.  All evidence necessary to decide the veteran's appeal has 
been obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  A left knee disability was not shown during service, and 
the medical evidence indicates that the veteran does not have 
a current left knee disability. 

3.  The preponderance of the evidence is against the claim 
that the veteran has a current skin disease or scars linked 
to service.

4.  Primary substance abuse is not a disease for VA 
compensation purposes.

5.  The competent evidence indicates that the veteran does 
not have a current diagnosis of an acquired psychiatric 
disability.

6.  The veteran was diagnosed as having perennial allergies 
in service and is currently diagnosed as having allergic 
rhinitis; given the relatively short period of time between 
the in-service and post-service diagnoses, the evidence is at 
least in equipoise regarding whether his current allergic 
rhinitis began during service.


CONCLUSIONS OF LAW

1.  A claimed left knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.  A claimed skin disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

3.  Service connection for substance abuse is not warranted 
as a matter of law.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.159, 
3.301, (2006).

4.  A claimed acquired psychiatric disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

5.  Allergic rhinitis was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that was necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  The Board notes that January 2004 VCAA 
notification letter informed the veteran to review his 
records in order to make certain that he had not overlooked 
any important evidence and was informed to send any medical 
reports that he had.  Further, the veteran was informed that 
VA needed recent medical reports showing findings, diagnosis 
and treatment for the claimed disabilities.  After review of 
the contents of the January 2004 letter, the Board finds that 
VA has substantially complied with the requirement that the 
veteran be informed to provide any evidence in his possession 
that pertains to his claims.  

With respect to the Dingess requirements, while the January 
2004 letter fails to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims on appeal, such failure is harmless because, 
as will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's claims 
(other than rhinitis; evidence supports a grant of this 
claim).  Thus, any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The January 2004 VCAA notification letter was 
furnished to the veteran prior to the April 2004 RO decision 
that is the subject of this appeal.  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private 
medical records, service medical records, and VA medical 
records, including VA examination reports regarding the 
veteran's claims for service connection for a left knee 
disability, a skin disability, an acquired psychiatric 
disability and allergic rhinitis.  After review of the 
examination reports, the Board finds that they provide 
competent, non-speculative evidence regarding the claimed 
nexus between service and the alleged current disability.  
Thus, there is no duty to provide another examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Regarding the veteran's claim for service 
connection for substance abuse, the Board notes that this 
claim is denied on a legal basis, and therefore, there is no 
need to provide a VA examination.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Left Knee Disability:  Factual Background

The veteran asserts that he injured his left knee multiple 
times during service.  In his testimony before the DRO, he 
contended that his left knee gives out.  

The veteran's service medical records indicate that he sought 
treatment for left leg pain on two occasions.  In November 
1996, the veteran gave a history of leg pain of four weeks 
duration.  The examiner found that there was no bone 
abnormality, but noted that a bone scan may be helpful for 
further evaluation.

In December 1996, the veteran sought treatment after falling 
approximately four feet.  Physical examination revealed 
decreased range of motion of the left leg with pain upon 
movement.  The diagnosis was muscular pain secondary to 
trauma.

In April 2005, the veteran underwent a VA examination.  He 
related to the examiner that his knee was stiff and 
occasionally pops upon morning walking.  Clinical evaluation 
showed there was no limitation of motion.  The examiner did 
not diagnosis a left knee disability.  An X-ray of the left 
knee was normal; it was specifically noted that there was no 
evidence of joint effusion and no definite osteophyte 
formation or subchondral sclerosis.
Left Knee Disability:  Analysis

The Board finds that the veteran does not have a left knee 
disability related to service.  Although the service medical 
records indicate that the veteran sought treatment for his 
left leg pain, there is no evidence that he was diagnosed as 
having a chronic left knee disability.  VA does not generally 
grant service connection for pain alone, without an 
identified underlying basis for the symptom.  For example, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds.  The 
post-service VA examiner found no evidence of a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for a left knee 
disability must be denied. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).

Skin Disability:  Factual Background

In his testimony before the DRO, the veteran asserted that a 
hose from a tanker disconnected and covered him in diesel 
fuel, shredding and burning the skin.  The veteran testified 
that he was taken to the clinic, where he was treated with 
steroid creams.  The veteran testified that since this 
incident he has had recurring rashes.

The veteran's claims file includes a report of medical 
history completed in April 1988, while the veteran was a 
civilian.  The report indicates that the veteran currently 
had a skin rash.  In May 1988, a medical doctor submitted a 
letter indicating that the veteran had been treated for a 
rash on his lower legs, but that the rash had cleared with 
treatment.  The physician indicted that the veteran had 
sensitive skin and had been instructed to use a gentler soap.

As noted, the veteran entered service in May 1993.  A May 
1995 service medical record documents his treatment for the 
injuries sustained from the spill of the diesel fuel.  The 
diagnosis was recorded as second degree burns with redness of 
the skin (erythema).  The examiner noted that the veteran's 
wounds and burns were healing well.  

In November 1996, the veteran twice sought treatment for a 
rash on his right leg (eczema).  He was treated with a cream.  
A December 1996 treatment record indicates that the cream had 
resolved the rash, but that the rash had returned.  The 
veteran was given additional medication to treat the rash.  A 
skin disease or burn scars was not noted in the veteran's 
report of medical history nor the report of medical 
examination completed in December 2000, a few months before 
the veteran's separation from service.

The veteran submitted a January 2004 private treatment record 
in which he sought treatment for a rash that was all over his 
body.  The private medical doctor indicated that the veteran 
had diffuse erythematous lesions over the veteran's legs, 
arms, and trunk.  The medical doctor found that the veteran 
had an allergic reaction.  The veteran stated that he had 
never previously had an allergic reaction.

The veteran underwent a VA skin examination in April 2005.  
The examiner noted review of the service medical records.  
The veteran related that he had not had a skin rash in six 
months, but thought the rash may come back.  The examiner 
confirmed that the veteran did not have any current skin 
rash.  The examiner diagnosed a history of possible eczema, 
with no recurrence.

Skin Disability: Analysis

The Board finds that the veteran does not have a skin disease 
or scars related to service.  The evidence indicates that the 
veteran was treated for rashes before service and was treated 
for eczema in 1996, while on active duty.  In addition, the 
service medical records confirm that he sustained second 
degree burns from diesel fuel.  There is, however, no 
evidence that the veteran has a current skin disease or 
residuals of the burns, to include scars.  Although the 
veteran submitted a private medical record showing treatment 
for a rash, the record indicates that the rash was due to an 
allergic reaction and the veteran reported that he had never 
previously had an allergic reaction.  Therefore, there is no 
evidence that the veteran's rash due to an allergic reaction 
is connected to the skin rashes treated in service.  

The veteran has not been diagnosed as having a chronic skin 
disease or burn scars after service and the most recent VA 
examiner found that the veteran did not have a current skin 
disease or burn scars.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for 
service connection for a skin disability must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).  

The Board is cognizant of a history of a recurrent rash.  The 
veteran may reopen his claim at any time by submitting new 
and material evidence, to include medical evidence of a 
current skin disease.  However, at this time, the most recent 
VA examination ruled out a current skin disease.  As there is 
no current skin disease or residuals of burns to service 
connect, the veteran's claim for service connection must be 
denied.    

Substance Abuse:  Factual Background

The veteran reported that the stress of being a recruitment 
officer led him to drink more alcohol.  The record indicates 
that he was treated in the Naval Medical Center Addictions 
Rehabilitation Department.  A February 2001 document 
indicates that the veteran was diagnosed as having alcohol 
dependence that was not amenable to treatment.  The veteran 
DD Form 214 indicates that the veteran was given an April 
2001 discharge, under honorable conditions, for misconduct.


Substance Abuse: Analysis

The Board notes that the veteran is not service connected for 
any psychiatric disability, and, as discussed below more 
fully, the veteran does not have a diagnosed psychiatric 
disorder.  In addition, the veteran was denied service 
connection for post-traumatic stress disorder in a November 
2005 rating decision.  Further, the veteran does not 
specifically assert that he abused alcohol due to a service-
connected disability.  The veteran's main contention is that 
stress from his duties during service caused him to abuse 
alcohol.  As such, the veteran is seeking direct service 
connection for a substance abuse disability based on the 
abuse of alcohol.

The Board notes the law and regulations provide that 
compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. 
§§ 3.1, 3.301.  With respect to claims filed after October 
31, 1990, as in this case, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in the line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301.  Basic entitlement to compensation requires 
that the injury was incurred in the line of duty.  See 
38 U.S.C.A. § 1110.

In view of the applicable law and regulation, the Board finds 
that service connection for primary alcohol or substance 
abuse must be denied as a matter of law.  

Acquired Psychiatric Disability: Factual Background

In his testimony before the DRO, the veteran stated that he 
was diagnosed as having depression and/or anxiety in service.  
He noted that he was started on Paxil and saw a counselor 
during service.  On his report of medical history completed 
in December 2000, in preparation of his separation from 
service, the veteran marked that he did not have depression 
or excessive worry.

In an April 2003 private treatment record, the veteran's 
private doctor noted that the veteran had been evaluated for 
anxiety attacks and a "sensation of depression".  It was 
further reported that he had anxiety/depression by history.  
An independent or current diagnosis of a psychiatric 
disorder, to include depression or an anxiety disorder, was 
not recorded.

The veteran underwent a VA examination in March 2005 
performed by a clinical psychologist.  The examiner noted 
review of the veteran's claims file.  The veteran reported 
that he was hospitalized for substance abuse from 1999 to 
2002 and that he did not have medical or emotional problems 
prior to hospitalization.  He related that he sleeps for two 
hours at a time and that he "gets mad at everything".

The examiner noted that there was no evidence or ritualistic 
or obsessive behavior and the veteran denied panic attacks.  
The examiner found that the veteran did not meet the criteria 
for a DSM-IV mental disorder.

In an April 2005 VA examination that evaluated the veteran's 
claim for hypertension, the examiner noted that the veteran 
gave a history of depression, but no current psychiatric 
disorder was diagnosed.

Acquired Psychiatric Disability: Analysis 

The Board finds that the veteran does not have an acquired 
psychiatric disability related to service.  The service 
medical records show no psychiatric disorder.  In the April 
2003 record, although a clinician reported that the veteran 
had anxiety/depress by history, there is no indication from 
this examiner that the veteran had a current psychiatric 
disorder manifested by anxiety or depression.  The March 2005 
VA psychiatric examination specifically ruled out a current 
diagnosis of a psychiatric disorder.  

Although the veteran contends that he has anxiety and 
depression related to service, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board again notes that in the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the veteran's claim for 
service connection for an acquired psychiatric disability, to 
include depression and anxiety, must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).


Allergic Rhinitis: Factual Background

The veteran testified before the DRO that he has had allergic 
rhinitis since 1993.  He further stated that he was given 
several medications for the disability.  The veteran's 
service medical records indicate that he sought treatment 
multiple times for an upper respiratory infection, and 
productive cough.  An October 1993 treatment record indicates 
that the veteran had pneumonia.  A November 1993 treatment 
record indicates that he was having complaints of congestion 
and had a yellowish nasal discharge.  None of these records 
indicate that the veteran's symptoms were related to 
allergies. 

The service medical records also include, however, a June 
1997 clinical notation that indicates that the veteran sought 
treatment for allergies due to pollen.  He had watery eyes, a 
runny nose and mucus is his throat.  The veteran was 
diagnosed as having perennial allergies.  

In an April 2003 private treatment record, the veteran's 
private medical doctor noted that the veteran had a ten year 
history of allergic rhinitis.  The current diagnosis was 
recorded as allergic rhinitis.

In April 2005, the veteran underwent a VA sinus examination.  
The examiner noted review of the service medical records.  
The veteran related that he had constant nasal drainage and 
watery eyes and occasional headaches.  The clinician noted 
that the veteran had year round allergic attacks since 1994, 
but with no periods of incapacitation.  Physical examination 
was negative for polyps but a mild decrease in airflow 
secondary to nasal congestion was noted.  The examiner found 
no evidence that the veteran had allergic rhinitis during 
service.  Based on this finding, the clinician opined that it 
was less likely than not that the veteran's current allergic 
rhinitis was related to the veteran's service.  


Allergic Rhinitis: Analysis

The Board finds that the veteran has allergic rhinitis 
related to service.  The June 1997 service medical record 
that indicates that the veteran was diagnosed as having 
perennial allergies during service, manifested by a runny 
nose and watery eyes.  There is a history of recurrent 
attacks of relevant symptoms since 1997 and medical evidence 
of a current diagnosis of rhinitis.  The most recent 
examiner's opinion not linking the veteran's rhinitis to 
service is of little probative value as the same examiner 
noted the veteran's history of allergic attacks since 1994 
and the record clearly reflects in-service rhinitis.  

It is also pertinent to note, in addition to the in-service 
medical evidence of rhinitis, the history of subsequent 
recurrent attacks, and the competent evidence of a current 
diagnosis of allergic rhinitis, the relatively short period 
of time between the veteran's separation from service and the 
filing of this claim.  In view of the foregoing, and 
resolving all reasonable doubt in favor of the veteran, 
service connection for allergic rhinitis is warranted.









ORDER

Service connection for a left knee disability is denied.

Service connection a skin disorder is denied.

Service connection for substance abuse is denied.

Service connection for an acquired psychiatric disability is 
denied.

Service connection for allergic rhinitis is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


